EXHIBIT 10.26
REGISTRATION RIGHTS AGREEMENT
          THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made as of
December 31, 2008, by and among (i) Triad Financial Holdings LLC, a Delaware
limited liability company (the “Company”), (ii) GS Capital Partners 2000, L.P.,
a Delaware limited partnership, GSCP 2000 Triad Holding, L.P., GS Capital
Partners 2000 Employee Fund, L.P., a Delaware limited partnership, GSCP 2000
Offshore Triad Holding, L.P., Goldman Sachs Direct Investment Fund 2000, L.P., a
Delaware limited partnership, GSCP 2000 GmbH Triad Holding, L.P., and MTGLQ
Investors, L.P., a Delaware limited partnership, (collectively, “Goldman”),
(iii) GTCR Fund VIII, L.P., a Delaware limited partnership, Fund VIII/B Triad
Splitter, L.P., a Delaware limited partnership, GTCR Co-Invest II, L.P., a
Delaware limited partnership, and any investment fund managed by GTCR Golder
Rauner, L.L.C., a Delaware limited liability company, or GTCR Golder Rauner II,
L.L.C., a Delaware limited liability company, that at any time acquires
securities of the Company and executes a counterpart of this Agreement or
otherwise agrees to be bound by this Agreement (each, a “GTCR Investor” and
collectively, the “GTCR Investors”), (iv) Hunter’s Glen/Ford Ltd., a Texas
limited partnership (“HGF” and, together with the other purchasers pursuant to
the Management Agreement (as defined below), the “HGF Investors”), (v) Gerald J.
Ford, J. Randy Staff, Carl B. Webb, Donald J. Edwards, and any other executive
employee of the Company or its Subsidiaries who, at any time, acquires
securities of the Company in accordance with Section 8 hereof and executes a
counterpart of this Agreement or otherwise agrees to be bound by this Agreement
(each, an “Executive” and collectively, the “Executives”), and (vi) each of the
other entities and individuals set forth from time to time on the attached
“Schedule of Holders” under the heading “Other Securityholders” who, at any
time, acquires securities of the Company in accordance with Section 8 hereof and
executes a counterpart of this Agreement or otherwise agrees to be bound by this
Agreement (the “Other Securityholders”). Goldman, the GTCR Investors and the HGF
Investors are collectively referred to herein as the “Investors.” The Investors,
the Executives and the Other Securityholders are collectively referred to herein
as the “Securityholders.” Unless otherwise provided in this Agreement,
capitalized terms used herein shall have the meanings set forth in Section 9
hereof.
          WHEREAS, the Company was a Subsidiary of Triad Holdings Inc., a
Delaware corporation ( “THI”).
          WHEREAS, on or prior to the date hereof, THI was liquidated and
dissolved (the “THI Liquidation”) and pursuant to such THI Liquidation, among
other things, equity units of the Company were distributed to the shareholders
of THI. In order to induce the Investors to agree to the THI Liquidation, the
Company has agreed to provide the registration rights set forth in this
Agreement.
          WHEREAS, the reorganization or conversion of the Company into a
corporation (the “New Corporation”) may occur prior to a Qualified IPO (the
“Reorganization”), and following any such Reorganization, the New Corporation
shall succeed to all of the rights and obligations of the Company under this
Agreement.

 



--------------------------------------------------------------------------------



 



          NOW, THEREFORE, in consideration of the foregoing premises and the
respective agreements hereinafter set forth and the mutual benefits to be
derived herefrom, the parties hereto agree as follows:
          1. Demand Registrations.
          (a) Requests for Registration. At any time after a Qualified IPO, the
holders of a majority of the Goldman Registrable Securities, the holders of a
majority of the GTCR Registrable Securities and the holders of a majority of the
HGF Registrable Securities may each request registration under the Securities
Act of all or any portion of their Registrable Securities on Form S-1 or any
similar long-form registration (“Long-Form Registrations”), or on Form S-2 or
S-3 (including pursuant to Rule 415 under the Securities Act) or any similar
short-form registration (“Short-Form Registrations”), if available. All
registrations requested pursuant to this Section 1(a) are referred to herein as
“Demand Registrations.” Each request for a Demand Registration shall specify the
approximate number of Registrable Securities requested to be registered and the
anticipated per share or per unit price range for such offering. Within ten days
after receipt of any such request, the Company shall give written notice of such
requested registration to all other holders of Registrable Securities and shall
include in such registration all Registrable Securities with respect to which
the Company has received written requests for inclusion therein within 15 days
after the receipt of the Company’s notice.
          (b) Investor Long-Form Registrations. The holders of a majority of the
Goldman Registrable Securities, the holders of a majority of the GTCR
Registrable Securities and the holders of a majority of the HGF Registrable
Securities (each, an “Investor Majority”) shall each be entitled to request
three (3) Long-Form Registrations in which the Company shall pay all
Registration Expenses (as defined in Section 5). A registration shall not count
as one of the permitted Long-Form Registrations until it has become effective
(unless such Long-Form Registration has not become effective due solely to the
fault of the holders requesting such registration). All Long-Form Registrations
shall be underwritten registrations.
          (c) Investor Short-Form Registrations. In addition to the
Long-Form Registrations provided pursuant to Section 1(b), each Investor
Majority shall be entitled to request an unlimited number of
Short-Form Registrations in which the Company shall pay all Registration
Expenses; provided that the aggregate offering value of the Registrable
Securities requested to be registered in any Short-Form Registration must equal
at least $10.0 million. Demand Registrations shall be Short-Form Registrations
whenever the Company is permitted to use any applicable short form. After the
Company has become subject to the reporting requirements of the Securities
Exchange Act, the Company shall use its best efforts to make
Short-Form Registrations on Form S-3 available for the sale of Registrable
Securities. If the Company, pursuant to the request of an Investor Majority, is
qualified to and has filed with the Securities Exchange Commission a
registration statement under the Securities Act on Form S-3 pursuant to Rule 415
under the Securities Act (the “Required Registration”), then the Company shall
use its best efforts to cause the Required Registration to be declared effective
under the Securities Act as soon as practicable after filing, and, once
effective, the Company shall cause such Required Registration to remain
effective for a period ending on the earlier of (i) the date on which all
Goldman Registrable Securities, GTCR Registrable Securities or HGF Registrable
Securities, as applicable (depending on the Investor Majority requesting such
Required

-2-



--------------------------------------------------------------------------------



 



Registration), have been sold pursuant to the Required Registration, or (ii) the
date as of which the holder(s) of such Investor Registrable Securities (assuming
such holder(s) are affiliates of the Company) are able to sell all of the
Investor Registrable Securities then held by them within a ninety-day period in
compliance with Rule 144 under the Securities Act.
          (d) Priority on Demand Registrations. The Company shall not include in
any Demand Registration any securities that are not Registrable Securities
without the prior written consent of the holders of a majority of the Investor
Registrable Securities included in such registration. If a Demand Registration
is an underwritten offering and the managing underwriters advise the Company in
writing that, in their opinion, the number of Registrable Securities and, if
permitted hereunder, other securities requested to be included in such offering
exceeds the number of Registrable Securities and other securities, if any, that
can be sold in an orderly manner in such offering within a price range
acceptable to the holders of a majority of the Investor Registrable Securities
to be included in such registration, then the Company shall include in such
registration, prior to the inclusion of any securities that are not Registrable
Securities, the number of Registrable Securities requested to be included that,
in the opinion of such underwriters, can be sold in an orderly manner within the
price range of such offering, pro rata among the respective holders thereof on
the basis of the amount of Registrable Securities owned by each such holder.
          (e) Restrictions on Long-Form Registrations. The Company shall not be
obligated to effect any Long-Form Registration within 90 days after the
effective date of a previous Long-Form Registration or a previous registration
in which the holders of Registrable Securities were given piggyback rights
pursuant to Section 2 and in which there was no reduction in the number of
Registrable Securities requested to be included. The Company may postpone for up
to 90 days the filing or the effectiveness of a registration statement for a
Demand Registration if the Company and the holders of a majority of the Investor
Registrable Securities agree that such Demand Registration would reasonably be
expected to have a material adverse effect on any proposal or plan by the
Company or any of its Subsidiaries to acquire financing, engage in any
acquisition of assets or stock (other than in the ordinary course of business),
or engage in any merger, consolidation, tender offer, reorganization, or similar
transaction or require the Company to disclose any material nonpublic
information which could reasonably be likely to be detrimental to the Company
and its Subsidiaries; provided that, in such event, the holders of Investor
Registrable Securities initially requesting such Demand Registration shall be
entitled to withdraw such request and the Company shall pay all Registration
Expenses in connection with such registration. The Company may delay a Demand
Registration hereunder only once in any twelve-month period.
          (f) Selection of Underwriters. The holders of a majority of the
Investor Registrable Securities included in any Demand Registration shall have
the right to select the investment banker(s) and manager(s) to administer the
offering.
          (g) Other Registration Rights. Except as provided in this Agreement,
the Company shall not grant to any Persons the right to request the Company to
register any equity securities of the Company, or any securities, options, or
rights convertible or exchangeable into or exercisable for such securities,
without the prior written consent of the holders of a majority of the Investor
Registrable Securities.

-3-



--------------------------------------------------------------------------------



 



          (h) Obligations of Holders of Registrable Securities. Subject to the
Company’s obligations under Section 4(e) hereof, each holder of Registrable
Securities shall cease using any prospectus after receipt of written notice from
the Company of the happening of any event as a result of which such prospectus
contains an untrue statement of a material fact or omits any fact necessary to
make the statements therein not misleading in light of the circumstances under
which they were made.
          2. Piggyback Registrations.
          (a) Right to Piggyback. Whenever the Company proposes to register any
of its equity securities (including any proposed registration of the Company’s
securities by any third party) under the Securities Act (other than (i) pursuant
to a Demand Registration, which is addressed by Section 1, (ii) in connection
with an initial public offering of the Company’s equity securities, or (iii) in
connection with registrations on Form S-4, S-8 or any successor or similar
forms) and the registration form to be used may be used for the registration of
Registrable Securities (a “Piggyback Registration”), the Company shall give
prompt written notice (and in any event within three business days after its
receipt of notice of any exercise of demand registration rights other than under
this Agreement) to all holders of Registrable Securities of its intention to
effect such a registration and shall include in such registration all
Registrable Securities with respect to which the Company has received written
requests for inclusion therein within 20 days after the receipt of the Company’s
notice.
          (b) Piggyback Expenses. The Registration Expenses of the holders of
Registrable Securities shall be paid by the Company in all Piggyback
Registrations.
          (c) Priority on Primary Registrations. If a Piggyback Registration is
an underwritten primary registration on behalf of the Company, and the managing
underwriters advise the Company in writing that, in their opinion, the number of
securities requested to be included in such registration exceeds the number
which can be sold in an orderly manner in such offering within a price range
acceptable to the Company, then the Company shall include in such registration
(i) first, the securities the Company proposes to sell, (ii) second, the
Registrable Securities requested to be included in such registration, pro rata
among the holders of such Registrable Securities on the basis of the number of
shares or units owned by each such holder, and (iii) third, the other securities
requested to be included in such registration.
          (d) Priority on Secondary Registrations. If a Piggyback Registration
is an underwritten secondary registration on behalf of holders of the Company’s
securities other than holders of Registrable Securities (it being understood
that secondary registrations on behalf of holders of Registrable Securities are
addressed in Section 1 above rather than this Section 2(d)), and the managing
underwriters advise the Company in writing that, in their opinion, the number of
securities requested to be included in such registration exceeds the number
which can be sold in an orderly manner in such offering within a price range
acceptable to the holders of a majority of the Registrable Securities to be
included in such registration, then the Company shall include in such
registration (i) first, the securities requested to be included therein by the
holders requesting such registration, (ii) second, the Registrable Securities
requested to be included in such registration, pro rata among the holders of
such Registrable Securities on the basis of the

-4-



--------------------------------------------------------------------------------



 



number of shares or units owned by each such holder, and (iii) third, the other
securities requested to be included in such registration.
          (e) Selection of Underwriters. If any Piggyback Registration is an
underwritten offering, then the selection of investment banker(s) and manager(s)
for the offering must be approved by the holders of a majority of the
Registrable Securities included in such Piggyback Registration. Such approval
shall not be unreasonably withheld.
          (f) Other Registrations. If the Company has previously filed a
registration statement with respect to Registrable Securities pursuant to
Section 1 or pursuant to this Section 2, and if such previous registration has
not been withdrawn or abandoned, then, unless such previous registration is a
Required Registration, the Company shall not file or cause to be effected any
other registration of any of its equity securities or securities convertible or
exchangeable into or exercisable for its equity securities under the Securities
Act (except on Form S-4, Form S-8 or any successor forms), whether on its own
behalf or at the request of any holder or holders of such securities, until a
period of at least 180 days has elapsed from the effective date of such previous
registration.
          3. Holdback Agreements.
          (a) Each holder of Registrable Securities agrees not to offer, sell,
contract to sell, pledge or otherwise dispose of, directly or indirectly, any
equity securities of the Company, or any securities convertible into or
exchangeable or exercisable for such securities, enter into a transaction which
would have the same effect, or enter into any swap, hedge or other arrangement
that transfers, in whole or in part, any of the economic consequences of
ownership of such securities, whether any such aforementioned transaction is to
be settled by delivery of such securities or other securities, in cash or
otherwise, or publicly disclose the intention to make any such offer, sale,
pledge or disposition, or to enter into any such transaction, swap, hedge or
other arrangement, in each case during the seven days before and the 90-day
period (but in the case of the Company’s initial public offering, the 180-day
period) beginning on the effective date of any underwritten public offering of
the Company’s equity securities (including Piggyback Registrations) (or such
longer or shorter period as may be requested in writing by the managing
underwriter and agreed to in writing by the Company (the “Market Standoff
Period”)), except as part of such underwritten registration if otherwise
permitted. In addition, each holder of Registrable Securities agrees to execute
any further letters, agreements and/or other documents requested by the Company
or its underwriters which are consistent with the terms of this Section 3(a).
The Company may impose stop-transfer instructions with respect to securities
subject to the foregoing restrictions until the end of such Market Standoff
Period.
          (b) The Company (i) shall not effect any public sale or distribution
of its equity securities, or any securities, options, or rights convertible into
or exchangeable or exercisable for such securities, during the seven days prior
to and during the 180-day period beginning on the effective date of any
underwritten Demand Registration or any underwritten Piggyback Registration
(except as part of such underwritten registration or pursuant to registrations
on Form S-4, Form S-8 or any successor forms), unless the underwriters managing
the registered public offering otherwise agree, and (ii) to the extent not
inconsistent with applicable law, shall cause each holder of its equity
securities, or any securities convertible into

-5-



--------------------------------------------------------------------------------



 



or exchangeable or exercisable for equity securities, purchased from the Company
at any time after the date of this Agreement (other than in a registered public
offering) to agree not to effect any public sale or distribution (including
sales pursuant to Rule 144) of any such securities during such period (except as
part of such underwritten registration, if otherwise permitted), unless the
underwriters managing the registered public offering otherwise agree.
          4. Registration Procedures. Whenever the holders of Registrable
Securities have requested that any Registrable Securities be registered pursuant
to this Agreement, the Company shall use its best efforts to effect the
registration and the sale of such Registrable Securities in accordance with the
intended method of disposition thereof, and pursuant thereto the Company shall
as expeditiously as possible:
          (a) prepare and, within 60 days after the end of the period within
which requests for registration may be given to the Company, file with the
Securities and Exchange Commission a registration statement with respect to such
Registrable Securities and use its best efforts to cause such registration
statement to become effective (provided that, before filing a registration
statement or prospectus or any amendments or supplements thereto, the Company
shall furnish to the counsel selected by the holders of a majority of the
Investor Registrable Securities covered by such registration statement copies of
all such documents proposed to be filed, which documents shall be subject to the
review and comment of such counsel);
          (b) notify in writing each holder of Registrable Securities of the
effectiveness of each registration statement filed hereunder and prepare and
file with the Securities and Exchange Commission such amendments and supplements
to such registration statement and the prospectus used in connection therewith
as may be necessary to keep such registration statement effective for a period
of not less than 180 days (or, if such registration statement relates to an
underwritten offering, such longer period as in the opinion of counsel for the
underwriters a prospectus is required by law to be delivered in connection with
sales of Registrable Securities by an underwriter or dealer) and comply with the
provisions of the Securities Act with respect to the disposition of all
securities covered by such registration statement during such period in
accordance with the intended methods of disposition by the sellers thereof set
forth in such registration statement;
          (c) furnish to each seller of Registrable Securities such number of
copies of such registration statement, each amendment and supplement thereto,
the prospectus included in such registration statement (including each
preliminary prospectus), and such other documents as such seller may reasonably
request in order to facilitate the disposition of the Registrable Securities
owned by such seller;
          (d) use its best efforts to register or qualify such Registrable
Securities under such other securities or blue sky laws of such jurisdictions as
any seller reasonably requests and do any and all other acts and things which
may be reasonably necessary or advisable to enable such seller of Registrable
Securities to consummate the disposition in such jurisdictions of the
Registrable Securities owned by such seller of Registrable Securities (provided
that the Company shall not be required to (i) qualify generally to do business
in any jurisdiction where it would not otherwise be required to qualify but for
this Section 4(d), (ii) subject itself to taxation in any such jurisdiction, or
(iii) consent to general service of process in any such jurisdiction);

-6-



--------------------------------------------------------------------------------



 



          (e) promptly notify in writing each seller of such Registrable
Securities, at any time when a prospectus relating thereto is required to be
delivered under the Securities Act, of the happening of any event as a result of
which the prospectus included in such registration statement contains an untrue
statement of a material fact or omits any fact necessary to make the statements
therein not misleading in light of the circumstances under which they were made,
and, at the request of the holders of a majority of the Registrable Securities
covered by such registration statement, the Company shall promptly prepare and
furnish to each such seller a reasonable number of copies of a supplement or
amendment to such prospectus so that, as thereafter delivered to the purchasers
of such Registrable Securities, such prospectus shall not contain an untrue
statement of a material fact or omit to state any fact necessary to make the
statements therein not misleading in light of the circumstances under which they
were made; provided however that the Company may postpone the preparation and
delivery of such a supplement or amendment to such prospectus for up to 90 days
if the Company determines that delivery of such a supplement or amendment would
reasonably be expected to have a material adverse effect on any proposal or plan
by the Company or any of its Subsidiaries to acquire financing, engage in any
acquisition of assets or stock (other than in the ordinary course of business),
or engage in any merger, consolidation, tender offer, reorganization, or similar
transaction or require the Company to disclose any material nonpublic
information which could reasonably be likely to be detrimental to the Company
and its Subsidiaries; provided further that, in such event, the Company shall
notify the holders of Registrable Securities covered by such prospectus of such
delay and such holders shall cease using such prospectus and shall not make any
sales thereunder during such period; provided further that the Company may
postpone the preparation and delivery of such a supplement or amendment under
this Section 4(e) only once in any twelve-month period;
          (f) cause all such Registrable Securities to be listed on each
securities exchange on which similar securities issued by the Company are then
listed and, if not so listed, to be listed on the NASD automated quotation
system and, if listed on the NASD automated quotation system, use its best
efforts to secure designation of all such Registrable Securities covered by such
registration statement as a NASDAQ “national market system security” within the
meaning of Rule 11Aa2-1 of the Securities and Exchange Commission or, failing
that, to secure NASDAQ authorization for such Registrable Securities;
          (g) provide a transfer agent and registrar for all such Registrable
Securities not later than the effective date of such registration statement;
          (h) enter into such customary agreements (including underwriting
agreements in customary form) and take all such other actions as the holders of
a majority of the Registrable Securities being sold or the underwriters, if any,
reasonably request in order to expedite or facilitate the disposition of
Registrable Securities (including effecting a stock split or a combination of
stock);
          (i) make available for inspection by any underwriter participating in
any disposition pursuant to such registration statement, and any attorney,
accountant, or other agent retained by any such underwriter, all financial and
other records, pertinent corporate documents and properties of the Company, and
cause the Company’s officers, directors, employees, and independent accountants
to supply all information reasonably requested by any such underwriter,

-7-



--------------------------------------------------------------------------------



 



attorney, accountant, or agent in connection with such registration statement
and assist and, at the request of any participating underwriter, use reasonable
best efforts to cause such officers or directors to participate in presentations
to prospective purchasers;
          (j) otherwise use its best efforts to comply with all applicable rules
and regulations of the Securities and Exchange Commission, and make available to
its security holders, as soon as reasonably practicable, an earnings statement
covering the period of at least twelve months beginning with the first day of
the Company’s first full calendar quarter after the effective date of the
registration statement, which earnings statement shall satisfy the provisions of
Section 11(a) of the Securities Act and Rule 158 thereunder;
          (k) in the event of the issuance of any stop order suspending the
effectiveness of a registration statement, or of any order suspending or
preventing the use of any related prospectus or suspending the qualification of
any equity securities included in such registration statement for sale in any
jurisdiction, the Company shall use its best efforts promptly to obtain the
withdrawal of such order;
          (l) use its best efforts to cause such Registrable Securities covered
by such registration statement to be registered with or approved by such other
governmental agencies or authorities as may be necessary to enable the sellers
thereof to consummate the disposition of such Registrable Securities;
          (m) obtain one or more cold comfort letters, dated the effective date
of such registration statement (and, if such registration includes an
underwritten public offering, dated the date of the closing under the
underwriting agreement), from the Company’s independent public accountants in
customary form and covering such matters of the type customarily covered by cold
comfort letters as the holders of a majority of the Registrable Securities being
sold in such registered offering reasonably request (provided that such
Registrable Securities constitute at least 10% of the securities covered by such
registration statement); and
          (n) provide a legal opinion of the Company’s outside counsel, dated
the effective date of such registration statement (or, if such registration
includes an underwritten public offering, dated the date of the closing under
the underwriting agreement), with respect to the registration statement, each
amendment and supplement thereto, the prospectus included therein (including the
preliminary prospectus) and such other documents relating thereto in customary
form and covering such matters of the type customarily covered by legal opinions
of such nature.
          5. Registration Expenses.
          (a) Subject to Section 5(b) below, all expenses incident to the
Company’s performance of or compliance with this Agreement, including all
registration and filing fees, fees and expenses of compliance with securities or
blue sky laws, printing expenses, travel expenses, filing expenses, messenger
and delivery expenses, fees and disbursements of custodians, and fees and
disbursements of counsel for the Company, and fees and disbursements of all
independent certified public accountants, underwriters including, if necessary,
a “qualified independent underwriter” within the meaning of the rules of the
National Association of Securities Dealers,

-8-



--------------------------------------------------------------------------------



 



Inc. (in each case, excluding discounts and commissions), and other Persons
retained by the Company or by holders of Investor Registrable Securities or
their affiliates on behalf of the Company (all such expenses being herein called
“Registration Expenses”), shall be borne as provided in this Agreement, except
that the Company shall, in any event, pay its internal expenses (including all
salaries and expenses of its officers and employees performing legal or
accounting duties), the expense of any annual audit or quarterly review, the
expense of any liability insurance, and the expenses and fees for listing the
securities to be registered on each securities exchange on which similar
securities issued by the Company are then listed or on the NASD automated
quotation system (or any successor or similar system).
          (b) In connection with each Demand Registration and each Piggyback
Registration, the Company shall reimburse the holders of Registrable Securities
included in such registration for the reasonable fees and disbursements of one
counsel chosen by the holders of a majority of the Investor Registrable
Securities included in such registration.
          (c) To the extent Registration Expenses are not required to be paid by
the Company, each holder of securities included in any registration hereunder
shall pay those Registration Expenses allocable to the registration of such
holder’s securities so included, and any Registration Expenses not so allocable
shall be borne by all sellers of securities included in such registration in
proportion to the aggregate selling price of the securities to be so registered.
          6. Indemnification.
          (a) The Company agrees to indemnify and hold harmless, to the fullest
extent permitted by law, each holder of Registrable Securities, its officers,
directors, agents, and employees, and each Person who controls such holder
(within the meaning of the Securities Act) against all losses, claims, damages,
liabilities, and expenses (or actions or proceedings, whether commenced or
threatened, in respect thereof), whether joint and several or several, together
with reasonable costs and expenses (including reasonable attorney’s fees) to
which any such indemnified party may become subject under the Securities Act or
otherwise (collectively, “Losses”) caused by, resulting from, arising out of,
based upon, or relating to (i) any untrue or alleged untrue statement of
material fact contained in (A) any registration statement, prospectus or
preliminary prospectus, or any amendment thereof or supplement thereto or
(B) any application or other document or communication (in this Section 6,
collectively called an “application”) executed by or on behalf of the Company or
based upon written information furnished by or on behalf of the Company filed in
any jurisdiction in order to qualify any securities covered by such registration
under the “blue sky” or securities laws thereof or (ii) any omission or alleged
omission of a material fact required to be stated therein or necessary to make
the statements therein not misleading, and the Company will reimburse such
holder and each such director, officer, and controlling Person for any legal or
any other expenses incurred by them in connection with investigating or
defending any such Losses; provided that the Company shall not be liable in any
such case to the extent that any such Losses result from, arise out of, are
based upon, or relate to an untrue statement or alleged untrue statement, or
omission or alleged omission, made in such registration statement, any such
prospectus, or preliminary prospectus or any amendment or supplement thereto, or
in any application, in reliance upon, and in conformity with, written
information prepared and furnished in writing to the Company by such holder
about such holder expressly for use therein or by such holder’s failure to
deliver a copy of the

-9-



--------------------------------------------------------------------------------



 



registration statement or prospectus or any amendments or supplements thereto
after the Company has furnished such holder with a sufficient number of copies
of the same. In connection with an underwritten offering, the Company shall
indemnify such underwriters, their officers and directors, and each Person who
controls such underwriters (within the meaning of the Securities Act) to the
same extent as provided above with respect to the indemnification of the holders
of Registrable Securities.
          (b) In connection with any registration statement in which a holder of
Registrable Securities is participating, each such holder will furnish to the
Company in writing such information and affidavits as the Company reasonably
requests for use in connection with any such registration statement or
prospectus and, to the fullest extent permitted by law, shall indemnify and hold
harmless the other holders of Registrable Securities and the Company, and their
respective officers, directors, agents, and employees, and each other Person who
controls the Company (within the meaning of the Securities Act) against any
Losses caused by, resulting from, arising out of, based upon, or relating to
(i) any untrue or alleged untrue statement of material fact contained in the
registration statement, prospectus or preliminary prospectus, or any amendment
thereof or supplement thereto or in any application, or (ii) any omission or
alleged omission of a material fact required to be stated therein or necessary
to make the statements therein not misleading, but only to the extent that such
untrue statement or omission is made in such registration statement, any such
prospectus or preliminary prospectus or any amendment or supplement thereto, or
in any application in reliance upon and in conformity with written information
prepared and furnished to the Company by such holder expressly for use therein,
and such holder will reimburse the Company and each such other indemnified party
for any legal or any other expenses incurred by them in connection with
investigating or defending any such Losses; provided that the obligation to
indemnify will be individual, not joint and several, for each holder and shall
be limited to the net amount of proceeds received by such holder from the sale
of Registrable Securities pursuant to such registration statement.
          (c) Any Person entitled to indemnification hereunder will (i) give
prompt written notice to the indemnifying party of any claim with respect to
which it seeks indemnification (provided that the failure to give prompt notice
shall not impair any Person’s right to indemnification hereunder to the extent
such failure has not prejudiced the indemnifying party) and (ii) unless in such
indemnified party’s reasonable judgment a conflict of interest between such
indemnified and indemnifying parties may exist with respect to such claim,
permit such indemnifying party to assume the defense of such claim with counsel
reasonably satisfactory to the indemnified party. If such defense is assumed,
then the indemnifying party will not be subject to any liability for any
settlement made by the indemnified party without its consent (but such consent
will not be unreasonably withheld). The indemnified party shall have the right
to employ separate counsel in any such action and to participate in the defense
thereof, but the fees and disbursements of such counsel shall be at the expense
of the indemnified party unless employment of such counsel has been specifically
authorized by the indemnifying party in writing. The indemnifying party shall
pay the fees and expenses of one separate counsel (plus local counsel if
appropriate) for the indemnified party and any other indemnified persons if the
named parties to any such action (including any impleaded parties) include the
indemnifying party (or any of the directors of the indemnifying party) and the
indemnified party and (x) in the good faith judgment of the indemnified party
the use of joint counsel would present such counsel with an actual or potential
conflict of interest, (y) the indemnified party shall have been advised

-10-



--------------------------------------------------------------------------------



 



by counsel that there may be one or more legal defenses available to it which
are different from or additional to those available to the indemnifying party
(or its managers or directors) or (z) the indemnifying party failed to assume
the defense thereof.
          (d) The indemnification provided for under this Agreement shall be in
addition to any other rights to indemnification or contribution which any
indemnified party may have pursuant to law or contract, and will remain in full
force and effect regardless of any investigation made or omitted by or on behalf
of the indemnified party or any officer, director, or controlling Person of such
indemnified party and shall survive the transfer of securities.
          (e) If the indemnification provided for in this Section 6 is
unavailable to or is insufficient to hold harmless an indemnified party under
the provisions above in respect to any Losses referred to therein, then each
indemnifying party shall contribute to the amount paid or payable by such
indemnified party as a result of such Losses (i) in such proportion as is
appropriate to reflect the relative fault of the Company on the one hand and the
sellers of Registrable Securities and any other sellers participating in the
registration statement on the other hand or (ii) if the allocation provided by
clause (i) above is not permitted by applicable law, then in such proportion as
is appropriate to reflect not only the relative fault referred to in clause
(i) above but also the relative benefit of the Company on the one hand and of
the sellers of Registrable Securities and any other sellers participating in the
registration statement on the other in connection with the statement or
omissions which resulted in such Losses, as well as any other relevant equitable
considerations. The relative benefits received by the Company on the one hand
and the sellers of Registrable Securities and any other sellers participating in
the registration statement on the other shall be deemed to be in the same
proportion as the total net proceeds from the offering (before deducting
expenses) to the Company bear to the total net proceeds from the offering
(before deducting expenses) to the sellers of Registrable Securities and any
other sellers participating in the registration statement. The relative fault of
the Company on the one hand and of the sellers of Registrable Securities and any
other sellers participating in the registration statement on the other shall be
determined by reference to, among other things, whether the untrue statement or
alleged omission to state a material fact relates to information supplied by the
Company or by the sellers of Registrable Securities or other sellers
participating in the registration statement and the parties’ relative intent,
knowledge, access to information, and opportunity to correct or prevent such
statement or omission.
          (f) The Company and the sellers of Registrable Securities agree that
it would not be just and equitable if contribution pursuant to this Section 6
were determined by pro rata allocation (even if the sellers of Registrable
Securities were treated as one entity for such purpose) or by any other method
of allocation which does not take account of the equitable considerations
referred to in Section 6(e) above. The amount paid or payable by an indemnified
party as a result of the Losses referred to in Section 6(e) above shall be
deemed to include, subject to the limitations set forth above, any legal or
other expenses reasonably incurred by such indemnified party in connection with
investigating or defending any such action or claim. Notwithstanding the
provisions of this Section 6, no seller of Registrable Securities shall be
required to contribute pursuant to this Section 6 any amount in excess of the
sum of (i) any amounts paid pursuant to Section 6(b) above and (ii) the net
proceeds received by such seller from the sale of Registrable Securities covered
by the registration statement filed pursuant hereto. No Person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of

-11-



--------------------------------------------------------------------------------



 



the Securities Act) shall be entitled to contribution from any Person who was
not guilty of such fraudulent misrepresentation.
          7. Participation in Underwritten Registrations.
          (a) No Person may participate in any underwritten registration
hereunder unless such Person (i) agrees to sell such Person’s securities on the
basis provided in any underwriting arrangements approved by the Person or
Persons entitled hereunder to approve such arrangements (including pursuant to
the terms of any over-allotment or “green shoe” option requested by the managing
underwriter(s), provided that no holder of Registrable Securities will be
required to sell more than the number of Registrable Securities that such holder
has requested the Company to include in any registration) and (ii) completes and
executes all questionnaires, powers of attorney, indemnities, underwriting
agreements, and other documents reasonably required under the terms of such
underwriting arrangements; provided that no holder of Registrable Securities
included in any underwritten registration shall be required to make any
representations or warranties to the Company or the underwriters (other than
representations and warranties regarding such holder and such holder’s intended
method of distribution) or to undertake any indemnification obligations to the
Company or the underwriters with respect thereto, except as otherwise provided
in Section 6 hereof.
          (b) Each Person that is participating in any registration hereunder
agrees that, upon receipt of any notice from the Company of the happening of any
event of the kind described in Section 4(e) above, such Person will immediately
discontinue the disposition of its Registrable Securities pursuant to the
registration statement until such Person’s receipt of the copies of a
supplemented or amended prospectus as contemplated by Section 4(e). In the event
the Company shall give any such notice, the applicable time period mentioned in
Section 4(b) during which a Registration Statement is to remain effective shall
be extended by the number of days during the period from and including the date
of the giving of such notice pursuant to this Section 7(b) to and including the
date when each seller of a Registrable Security covered by such registration
statement shall have received the copies of the supplemented or amended
prospectus contemplated by Section 4(e).
          8. Additional Securityholders. In connection with the issuance of any
additional equity securities of the Company, the Company, only with the consent
of the holders of a majority of the Investor Registrable Securities, may permit
such Person to become a party to this Agreement and receive all of the rights
and obligations of a holder of any particular category of Registrable Securities
under this Agreement by obtaining an executed counterpart signature page to this
Agreement, and, upon such execution, such Person shall for all purposes be a
holder of such category of Registrable Securities and party to this Agreement.
          9. Definitions. Unless otherwise stated, other capitalized terms
contained in this Agreement and not defined herein shall have the meanings set
forth in the Company LLC Agreement.
          “Common Stock” means, collectively, (i) following the organization of
a corporation and reorganization or recapitalization of the Company into a
corporation, the common equity securities of the Company and any other class or
series of authorized capital

-12-



--------------------------------------------------------------------------------



 



stock of the Company that is not limited to a fixed sum or percentage of par or
stated value in respect of the rights of the holders thereof to participate in
dividends or in the distribution of assets upon any liquidation, dissolution or
winding up of the Company, and (ii) any common stock of a Subsidiary of the
Company distributed by the Company to its unitholders or shareholders, as
applicable.
          “Common Unit” means a unit of the Company representing a fractional
part of the interest of a Unitholder in Profits, Losses and Distributions (each
as defined in the Company LLC Agreement) and having the rights and obligations
specified with respect to the Common Units in the Company LLC Agreement.
          “Company” has the meaning set forth in the preamble and shall include
the New Corporation following the Reorganization.
          “Company LLC Agreement” means the limited liability company agreement
of the Company, dated as of December 29, 2008, by and among the Company and the
Unitholders.
          “Executive Registrable Securities” means (i) any Common Units or
Common Stock, as applicable, held as of the date hereof, or acquired hereafter
through the exercise of employee stock options, by the executive employees of
the Company and its Subsidiaries who are or become parties to this Agreement,
and (ii) any Common Stock issued or issuable with respect to the securities
referred to in clause (i) above by way of a Reorganization.
          “Goldman Registrable Securities” means, (i) any Common Unit issued or
distributed to Goldman pursuant to the THI Liquidation, (ii) any Common Unit or
Common Stock issued or issuable with respect to the securities referred to in
clause (i) above by way of dividend, distribution, split or combination of
securities, or any recapitalization, merger, consolidation or other
reorganization, and (iii) any other Common Unit or Common Stock held by Persons
holding securities described in clauses (i) or (ii) above.
          “GTCR Registrable Securities” means, (i) any Common Unit issued or
distributed to GTCR pursuant to the THI Liquidation, (ii) any Common Unit or
Common Stock issued or issuable with respect to the securities referred to in
clause (i) above by way of dividend, distribution, split or combination of
securities, or any recapitalization, merger, consolidation or other
reorganization, and (iii) any other Common Unit or Common Stock held by Persons
holding securities described in clauses (i) or (ii) above.
          “HGF Registrable Securities” (i) any Common Unit issued or distributed
to HGF pursuant to the THI Liquidation or the Management Agreement, (ii) any
Common Unit or Common Stock issued or issuable with respect to the securities
referred to in clause (i) above by way of dividend, distribution, split or
combination of securities, or any recapitalization, merger, consolidation or
other reorganization, and (iii) any other Common Unit or Common Stock held by
Persons holding securities described in clauses (i) or (ii) above.
          “Investor Registrable Securities” means the Goldman Registrable
Securities, the GTCR Registrable Securities and the HGF Registrable Securities,
collectively.

-13-



--------------------------------------------------------------------------------



 



          “Management Agreement” means the Management Agreement, dated as of
April 29, 2005, as amended and modified pursuant to amendment and joinder
thereto, dated as of the date hereof, by and among Triad Holdings, LLC, Triad
Holdings Inc., the Company, HGF and others, from time to time in accordance with
its terms.
          “New Corporation” has the meaning set forth in the recitals.
          “Other Registrable Securities” (i) any Common Units or Common Stock,
as applicable, held as of the date hereof, or acquired hereafter by the Other
Stockholders and (ii) common equity securities of the Company or a Subsidiary
issued or issuable with respect to the securities referred to in clause (i)
above by way of dividend, distribution, split or combination of securities, or
any recapitalization, merger, consolidation or other reorganization.
          “Person” means an individual, a partnership, a limited liability
company, a corporation, an association, a joint stock company, a trust, a joint
venture, an unincorporated organization, an investment fund, any other business
entity and a governmental entity or any department, agency or political
subdivision thereof.
          “Qualified IPO” means an underwritten initial public offering of the
common stock of the Company with gross proceeds of at least $50.0 million in a
firm commitment underwriting.
          “Registrable Securities” means the Investor Registrable Securities,
the Executive Registrable Securities and the Other Registrable Securities. As to
any particular Registrable Securities, such securities shall cease to be
Registrable Securities when they (i) have been distributed to the public
pursuant to an offering registered under the Securities Act or sold to the
public through a broker, dealer, or market maker in compliance with Rule 144
under the Securities Act (or any similar rule then in force), (ii) unless the
respective Securityholder otherwise elects, have been distributed to the
partners of any of the Securityholder, (iii) have been effectively registered
under a registration statement including, without limitation, a registration
statement on Form S-8 (or any successor form), or (iv) have been repurchased by
the Company. In addition, all Registrable Securities held by any Person shall
cease to be Registrable Securities (provided that, for purposes of this
provision, all Investors and all Registrable Securities held by such Investors
shall be treated as Registrable Securities held by a single Person) when all
such Registrable Securities become eligible to be sold to the public through a
broker, dealer, or market maker pursuant to Rule 144 (or any similar provision
then in force) during a single 90-day period. For purposes of this Agreement, a
Person shall be deemed to be a holder of Registrable Securities whenever such
Person has the right to acquire such Registrable Securities (upon conversion or
exercise in connection with a transfer of securities or otherwise, but
disregarding any restrictions or limitations upon the exercise of such right),
whether or not such acquisition has actually been effected.
          “Reorganization” has the meaning set forth in the recitals to this
Agreement.
          “Securities Act” means the Securities Act of 1933, as amended, or any
successor federal law then in force, together with all rules and regulations
promulgated thereunder.

-14-



--------------------------------------------------------------------------------



 



          “Securities Exchange Act” means the Securities Exchange Act of 1934,
as amended, or any successor federal law then in force, together with all rules
and regulations promulgated thereunder.
          “Subsidiary” means, with respect to any Person, any corporation,
limited liability company, partnership, association, or business entity of which
(i) if a corporation, a majority of the total voting power of shares of stock
entitled (without regard to the occurrence of any contingency) to vote in the
election of directors, managers, or trustees thereof is at the time owned or
controlled, directly or indirectly, by that Person or one or more of the other
Subsidiaries of that Person or a combination thereof, or (ii) if a limited
liability company, partnership, association, or other business entity (other
than a corporation), a majority of partnership or other similar ownership
interest thereof is at the time owned or controlled, directly or indirectly, by
that Person or one or more Subsidiaries of that Person or a combination thereof.
For purposes hereof, a Person or Persons shall be deemed to have a majority
ownership interest in a limited liability company, partnership, association, or
other business entity (other than a corporation) if such Person or Persons shall
be allocated a majority of limited liability company, partnership, association,
or other business entity gains or losses or shall be or control any managing
director or general partner of such limited liability company, partnership,
association, or other business entity. For purposes hereof, references to a
“Subsidiary” of any Person shall be given effect only at such times that such
Person has one or more Subsidiaries, and, unless otherwise indicated, the term
“Subsidiary” refers to a Subsidiary of the Company.
          “Unitholder” means any owner of one or more Units as reflected on the
Company’s books and records.
          10. Miscellaneous.
          (a) No Inconsistent Agreements. Neither the Company nor any Subsidiary
of the Company shall hereafter enter into any agreement with respect to its
securities that is inconsistent with or violates the rights granted to the
holders of Registrable Securities in this Agreement.
          (b) Adjustments Affecting Registrable Securities. The Company shall
not take any action, or permit any change to occur, with respect to its
securities that would adversely affect the ability of the holders of Registrable
Securities to include such Registrable Securities in a registration undertaken
pursuant to this Agreement or that would adversely affect the marketability of
such Registrable Securities in any such registration (including effecting a unit
split or a combination of units).
          (c) Remedies. Any Person having rights under any provision of this
Agreement shall be entitled to enforce such rights specifically, to recover
damages caused by reason of any breach of any provision of this Agreement and to
exercise all other rights granted by law. The parties hereto agree and
acknowledge that money damages may not be an adequate remedy for any breach of
the provisions of this Agreement and that any party may in its sole discretion
apply to any court of law or equity of competent jurisdiction (without posting
any bond or other security) for specific performance and for other injunctive
relief in order to enforce or prevent violation of the provisions of this
Agreement. Nothing contained in this Agreement

-15-



--------------------------------------------------------------------------------



 



shall be construed to confer upon any Person who is not a signatory hereto any
rights or benefits, whether as a third-party beneficiary or otherwise.
          (d) Amendments and Waivers. Except as otherwise provided herein, no
modification, amendment, or waiver of any provision of this Agreement shall be
effective against the Company or the holders of Registrable Securities unless
such modification, amendment, or waiver is approved in writing by the holders of
a majority of the Goldman Registrable Securities, the holders of a majority of
the GTCR Registrable Securities, the holders of a majority of the HGF
Registrable Securities and the Company; provided that no such amendment or
modification that would materially and adversely affect holders of one class or
group of Registrable Securities in a manner different than holders of the
Investor Registrable Securities (other than amendments and modifications
required to implement the provisions of Section 8) shall be effective against
the holders of such class or group of Registrable Securities without the prior
written consent of holders of at least a majority of Registrable Securities of
such class or group materially and adversely affected thereby. No failure by any
party to insist upon the strict performance of any covenant, duty, agreement, or
condition of this Agreement or to exercise any right or remedy consequent upon a
breach thereof shall constitute a waiver of any such breach or any other
covenant, duty, agreement, or condition.
          (e) Successors and Assigns. All covenants and agreements in this
Agreement by or on behalf of any of the parties hereto shall bind and inure to
the benefit of the respective successors and assigns of the parties hereto
whether so expressed or not. In addition, whether or not any express assignment
has been made, the provisions of this Agreement which are for the benefit of
purchasers or holders of Registrable Securities are also for the benefit of, and
enforceable by, any subsequent holder of Registrable Securities. Notwithstanding
the foregoing, in order to obtain the benefit of this Agreement, any subsequent
holder of Registrable Securities must execute a counterpart to this Agreement,
thereby agreeing to be bound by the terms hereof, and such transfer must not
violate the requirements of any other agreement(s) to which the transferor or
the applicable Registrable Securities are bound.
          (f) Severability. Whenever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement is held to be invalid,
illegal or unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, but this Agreement will be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.
          (g) Counterparts. This Agreement may be executed simultaneously in two
or more counterparts (including by means of facsimile), any one of which need
not contain the signatures of more than one party, but all such counterparts
taken together shall constitute one and the same Agreement.
          (h) Descriptive Headings; Interpretation. The descriptive headings of
this Agreement are inserted for convenience only and do not constitute a
substantive part of this Agreement. Whenever required by the context, any
pronoun used in this Agreement shall include the corresponding masculine,
feminine, or neuter forms, and the singular form of nouns,

-16-



--------------------------------------------------------------------------------



 



pronouns, and verbs shall include the plural and vice versa. The use of the word
“including” in this Agreement shall be, in each case, by way of example and
without limitation. The use of the words “or,” “either,” and “any” shall not be
exclusive. Reference to any agreement, document, or instrument means such
agreement, document, or instrument as amended or otherwise modified from time to
time in accordance with the terms thereof, and, if applicable, hereof.
          (i) Governing Law. The Delaware Limited Liability Company Act shall
govern all issues and questions concerning the relative rights of the Company
and its Unitholders. In addition, if applicable, the Delaware General
Corporation Law shall govern all issues and questions concerning the relative
rights of the New Corporation and its stockholders. All other issues and
questions concerning the construction, validity, interpretation, and enforcement
of this Agreement and the exhibits and schedules hereto shall be governed by,
and construed in accordance with, the laws of the State of New York, without
giving effect to any choice of law or conflict of law rules or provisions
(whether of the State of New York or any other jurisdiction) that would cause
the application of the laws of any jurisdiction other than the State of New
York.
          (j) MUTUAL WAIVER OF JURY TRIAL. BECAUSE DISPUTES ARISING IN
CONNECTION WITH COMPLEX TRANSACTIONS ARE MOST QUICKLY AND ECONOMICALLY RESOLVED
BY AN EXPERIENCED AND EXPERT PERSON AND THE PARTIES WISH APPLICABLE STATE AND
FEDERAL LAWS TO APPLY (RATHER THAN ARBITRATION RULES), THE PARTIES DESIRE THAT
THEIR DISPUTES BE RESOLVED BY A JUDGE APPLYING SUCH APPLICABLE LAWS. THEREFORE,
TO ACHIEVE THE BEST COMBINATION OF THE BENEFITS OF THE JUDICIAL SYSTEM AND OF
ARBITRATION, EACH PARTY TO THIS AGREEMENT HEREBY WAIVES ALL RIGHTS TO TRIAL BY
JURY IN ANY ACTION, SUIT, OR PROCEEDING BROUGHT TO RESOLVE ANY DISPUTE BETWEEN
OR AMONG ANY OF THE PARTIES HERETO, WHETHER ARISING IN CONTRACT, TORT, OR
OTHERWISE, ARISING OUT OF, CONNECTED WITH, RELATED OR INCIDENTAL TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.
          (k) Notices. All notices, demands, or other communications to be given
or delivered under or by reason of the provisions of this Agreement shall be in
writing and shall be deemed to have been given when delivered personally to the
recipient, sent to the recipient by reputable overnight courier service (charges
prepaid), mailed to the recipient by certified or registered mail, return
receipt requested and postage prepaid or telecopied to the recipient (with hard
copy sent to the recipient by reputable overnight courier service (charges
prepaid) that same day) if telecopied before 5:00 p.m. Chicago, Illinois time on
a business day, and otherwise on the next business day. Such notices, demands,
and other communications shall be sent to each Investor, each Executive, and
each Other Securityholder at the addresses indicated on the Schedule of Holders
and to the Company at the address of its corporate headquarters or to such other
address or to the attention of such other Person as the recipient party has
specified by prior written notice to the sending party.
          (l) No Strict Construction. The parties hereto have participated
jointly in the negotiation and drafting of this Agreement. In the event an
ambiguity or question of intent or interpretation arises, this Agreement shall
be construed as if drafted jointly by the parties hereto,

-17-



--------------------------------------------------------------------------------



 



and no presumption or burden of proof shall arise favoring or disfavoring any
party by virtue of the authorship of any of the provisions of this Agreement.
*****

-18-



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties have executed this Registration Rights
Agreement as of the date first written above.

            TRIAD FINANCIAL HOLDINGS LLC
      By:   /s/ Gerald J. Ford         Name:   Gerald J. Ford        Its: Chief
Executive Officer   

 



--------------------------------------------------------------------------------



 



            GSCP 2000 TRIAD HOLDING, L.P.
      By:   GS Capital Partners 2000, L.P.       Its:   General Partner
      By:   GS Capital Advisors 2000, L.L.C.       Its:   General Partner
      By:   /s/ Christine Vollertsen         Name:   Christine Vollertsen       
Its: Vice President        GS CAPITAL PARTNERS 2000 EMPLOYEE FUND, L.P.
      By:   GS Employee Funds 2000 GP, L.L.C.       Its:   General Partner
      By:   /s/ Christine Vollertsen         Name:   Christine Vollertsen       
Its: Vice President        GSCP 2000 OFFSHORE TRIAD HOLDING, L.P.
      By:   GS Capital Partners 2000 Offshore, L.P.       Its:   General Partner
      By:   GS Capital Advisors 2000, L.L.C.       Its:   General Partner
      By:   /s/ Christine Vollertsen         Name:   Christine Vollertsen       
Its: Vice President        GOLDMAN SACHS DIRECT INVESTMENT FUND 2000, L.P.
      By:   GS Employee Funds 2000 GP, L.L.C.       Its:   General Partner
      By:   /s/ Christine Vollertsen         Name:   Christine Vollertsen       
Its: Vice President   

 



--------------------------------------------------------------------------------



 



            GSCP 2000 GmbH TRIAD HOLDING, L.P.
      By:   GSCP 2000 GmbH Triad Holding I       Its:   General Partner
      By:   /s/ Christine Vollertsen         Name:   Christine Vollertsen       
Its: Vice President        MTGLQ INVESTORS, L.P.
      By:   MLQ L.L.C.       Its:   General Partner
      By:   /s/ Peter C. Aberg         Name:   Peter C. Aberg        Its: Peter
C. Aberg        GS CAPITAL PARTNERS 2000, L.P.
      By:   GS Capital Advisors 2000, L.L.C.       Its:   General Partner
      By:   /s/ Christine Vollertsen         Name:   Christine Vollertsen       
Its: Vice President   

 



--------------------------------------------------------------------------------



 



            GTCR FUND VIII, L.P.
      By:   GTCR Partners VIII, L.P.       Its:   General Partner
      By:   GTCR Golder Rauner II, L.L.C.       Its:   General Partner
      By:   /s/ David A. Donnini         Name:   David A. Donnini        Its:
Principal   

 



--------------------------------------------------------------------------------



 



            FUND VIII/B TRIAD SPLITTER, L.P.
      By:   GTCR Partners VIII, L.P.       Its:   General Partner
      By:   GTCR Golder Rauner II, L.L.C.       Its:   General Partner
      By:   /s/ David A. Donnini         Name:   David A. Donnini        Its:
Principal   

 



--------------------------------------------------------------------------------



 



            GTCR CO-INVEST II, L.P.
      By:   GTCR Golder Rauner II, L.L.C.       Its:   General Partner
      By:   /s/ David A. Donnini         Name:   David A. Donnini        Its:
Principal        HUNTER’S GLEN/FORD LTD.
      By:   Ford Diamond Corporation       Its:   General Partner
      By:   /s/ Gerald J. Ford         Name:   Gerald J. Ford        Its:
President   

 



--------------------------------------------------------------------------------



 



                  /s/ Gerald J. Ford       Gerald J. Ford                    /s/
J. Randy Staff       J. Randy Staff                    /s/ Carl B. Webb      
Carl B. Webb                    /s/ Donald J. Edwards       Donald J. Edwards   
     

 



--------------------------------------------------------------------------------



 



         

SCHEDULE OF HOLDERS
Investors
GS Capital Partners 2000, L.P.
c/o Goldman, Sachs & Co.
85 Broad Street, 10th Floor
New York, NY 10004
Attention: John Bowman
Tel: 212-902-0353
Fax: 212-357-5505
GSCP 2000 Triad Holding, L.P.
c/o Goldman, Sachs & Co.
85 Broad Street, 10th Floor
New York, NY 10004
Attention: John Bowman
Tel: 212-902-0353
Fax: 212-357-5505
GS Capital Partners 2000 Employee Fund, L.P.
c/o Goldman, Sachs & Co.
85 Broad Street, 10th Floor
New York, NY 10004
Attention: John Bowman
Tel: 212-902-0353
Fax: 212-357-5505
GSCP 2000 Offshore Triad Holding, L.P.
c/o Goldman, Sachs & Co.
85 Broad Street, 10th Floor
New York, NY 10004
Attention: John Bowman
Tel: 212-902-0353
Fax: 212-357-5505
Goldman Sachs Direct Investment Fund 2000, L.P.
c/o Goldman, Sachs & Co.
85 Broad Street, 10th Floor
New York, NY 10004
Attention: John Bowman
Tel: 212-902-0353
Fax: 212-357-5505

 



--------------------------------------------------------------------------------



 



GSCP 2000 GmbH Triad Holding, L.P.
c/o Goldman, Sachs & Co.
85 Broad Street, 10th Floor
New York, NY 10004
Attention: John Bowman
Tel: 212-902-0353
Fax: 212-357-5505
MTGLQ Investors, L.P.
c/o Goldman, Sachs & Co.
85 Broad Street, 10th Floor
New York, NY 10004
Attention: Peter Aberg
Tel: 212-902-8548
Fax: 212-902-3000
GTCR Fund VIII, L.P.
c/o GTCR Golder Rauner, L.L.C.
6100 Sears Tower
Chicago, IL 60606-6402
Attention: David Donnini
Fund VIII/B Triad Splitter, L.P.
c/o GTCR Golder Rauner, L.L.C.
6100 Sears Tower
Chicago, IL 60606-6402
Attention: David Donnini
GTCR Co-Invest II, L.P.
c/o GTCR Golder Rauner, L.L.C.
6100 Sears Tower
Chicago, IL 60606-6402
Attention: David Donnini
Hunter’s Glen/Ford Ltd.
200 Crescent Court
Suite 1350
Dallas, TX 75201
Attention: Gerald J. Ford

 



--------------------------------------------------------------------------------



 



Executives
Gerald J. Ford
c/o Hunter’s Glen/Ford Ltd.
200 Crescent Court
Suite 1350
Dallas, TX 75201
J. Randy Staff
c/o Hunter’s Glen/Ford Ltd.
200 Crescent Court
Suite 1350
Dallas, TX 75201
Carl B. Webb
c/o Hunter’s Glen/Ford Ltd.
200 Crescent Court
Suite 1350
Dallas, TX 75201
Donald J. Edwards
c/o Flexpoint Partners, LLC
676 North Michigan Avenue
Chicago, IL 60611
Other Securityholders
None

 